Exhibit 99.1 Higher One Holdings, Inc. Reports Fourth Quarter and Full Year 2015 Financial Results ● Fourth quarter gross revenue equals $49.4 million, full year revenue equals $204.2 ● Payments revenue in the fourth quarter increases 5%, to $21.4 million ● Campus Labs divestiture closed, gain of $58.2 million realized New Haven, CT, February 18, 201 6 – Higher One Holdings, Inc. (NYSE: ONE) (“Higher One” or the “Company”), today announced financial results for the fourth quarter and full year for 2015. The Company reported fourth quarter 2015 gross revenue of $49.4 million, compared to $53.1 million in the fourth quarter 2014, and full year revenue of $204.2 million, compared to $214.4 million in 2014. Non-GAAP adjusted diluted EPS was $0.10 for the quarter and $0.44 for the full year 2015, compared to $0.14 for the fourth quarter and $0.59 for the full year of 2014. Marc Sheinbaum, President and Chief Executive Officer, said, “We experienced solid organic growth in our Payments business this quarter, as processing volumes grew and we continued to add new business.” Sheinbaum added, “We also executed on three key initiatives this quarter, which are vital to moving the company forward. First, we closed on the sale of the Campus Labs business and simultaneously used a portion of the proceeds to pay down a significant portion of our debt. Second, we entered into consent orders with both the Federal Reserve and the FDIC which include agreements on the total amount of customer restitution and penalties. Finally, we signed an agreement with Customers Bank under which we will sell our Disbursements business in a transaction we expect to close in the second quarter of 2016. By executing on these three actions, we are now better positioned to review the strategic options for the remaining Payments business.” GAAP financial results for the fourth quarter of 201 5 compared to the fourth quarter of 201 4 : ● Gross revenue decreased 7% to $49.4 million in the fourth quarter of 2015, compared to revenue of $53.1 million for the fourth quarter of 2014. Net revenue reflects an increase in the allowance for potential customer restitution from $30.6 million to $55.0 million, related to the Federal Reserve and FDIC settlements. As a result, net revenue was $24.4 million lower than gross revenue this quarter. ● The Company recorded net income of $16.7 million for the fourth quarter of 2015, compared to net income of $4.1 million recorded for the fourth quarter of 2014. The net income recorded in the fourth quarter of 2015 reflects the gain on the sale of the Campus Labs business. GAAP diluted earnings per share was $0.34 for the fourth quarter of 2015, compared to GAAP diluted earnings per share of $0.09 for the fourth quarter of 2014. 1 GAAP financial results for full year 201 5 compared to full year 201 4 : ● Full year gross revenue decreased 5% to $204.2 million in 2015, compared to revenue of $214.4 million for the full year 2014. ● The Company recorded net income of $10.9 million in 2015, compared to net income of $15.0 million recorded for the full year 2014. GAAP diluted earnings per share was $0.23 for 2015, compared to GAAP diluted earnings per share of $0.31 for 2014. Non-GAAP financial results for the fourth quarter of 2015 compared to the fourth quarter of 2014: ● Non-GAAP adjusted EBITDA was $11.9 million in the fourth quarter of 2015, compared to $14.7 million in the fourth quarter of 2014 ● Non-GAAP adjusted net income was $4.8 million for the fourth quarter of 2015, compared to $6.7 million for the fourth quarter of 2014 ● Non-GAAP adjusted diluted earnings per share was $0.10 for the fourth quarter of 2015, compared to $0.14 for the fourth quarter of 2014 Non-GAAP financial results for the full year 2015 compared to the full year 2014: ● Non-GAAP adjusted EBITDA was $51.4 million in 2015, compared to $59.6 million in 2014 ● Non-GAAP adjusted net income was $21.0 million for the full year 2015, compared to $28.4 million for the full year 2014 ● Non-GAAP adjusted diluted earnings per share was $0.44 for the year, compared to $0.59 for the full year 2014 2 In addition to consolidated financial information, the Company is providing select financial information for its three lines of business: Disbursements; Payments; and Data Analytics. Business-line financial results for the fourth quarter of 201 5 compared to the fourth quarter of 201 4 (in thousands) : ● Disbursements revenue is comprised of both subscription fees for our Refund Management disbursement service as well as the transaction-based sources of interchange and service fees derived through OneAccounts. The loss from operations in the fourth quarter of 2015 reflects the impact of the Federal Reserve and FDIC settlements, which resulted in an additional allowance for customer restitution of $24.4 million and civil money penalties and related administrative costs of $6.0 million. Disbursements % Change Gross Revenue $ $ -14.8 % Adjusted EBITDA -30.9 % Income (loss) from Operations ) NM ● Payments revenue is derived through our CASHNet and Campus Solutions products and consists of recurring software subscription fees as well as transactional fees generated by payment plan enrollments and payment processing convenience fees. Payments % Change Gross Revenue $ $ % Adjusted EBITDA % Income from Operations % ● Data Analytics revenue was derived through our Campus Labs products and was comprised mostly of subscription fees, accompanied by smaller one-time support and implementation fees. The Data Analytics business was sold during the fourth quarter of 2015 and the results of the Data Analytics business are presented as discontinued operations. The Data Analytics business generated adjusted EBITDA of $539 and $1,435 during the fourth quarter of 2015 and 2014, respectively. The results of the fourth quarter of 2015 reflect the period through the disposition of the business on November 25, 2015, whereas the fourth quarter of 2014 reflects a full quarter of activity. 3 Business-line financial results for the full year 201 5 compared to the full year 201 4 (in thousands) : ● Disbursements revenue is comprised of both subscription fees for our Refund Management disbursement service as well as the transaction-based sources of interchange and service fees derived through OneAccounts. Disbursements % Change Gross Revenue $ 120,936 $ 136,720 -11.5 % Adjusted EBITDA -33.1 % Income (loss) from Operations ) NM ● Payments revenue is derived through our CASHNet and Campus Solutions products and consists of recurring software subscription fees as well as transactional fees generated by payment plan enrollments and payment processing convenience fees. Payments % Change Gross Revenue $ 83,272 $ 77,693 % Adjusted EBITDA % Income from Operations % ● Data Analytics revenue was derived through our Campus Labs products and was comprised mostly of subscription fees, accompanied by smaller one-time support and implementation fees. The Data Analytics business was sold during the fourth quarter of 2015 and the results of the Data Analytics business are presented as discontinued operations. The Data Analytics business generated adjusted EBITDA of $5.3 million and $5.1 during 2015 and 2014, respectively. The results for this line of business for 2015 reflect the year through the disposition of the business on November 25, 2015, whereas the results for 2014 reflect a complete year of activity. 4 Conference Call Information Higher One will host a conference call at 8:30 a.m. EST today to discuss fourth quarter results. The dial-in phone number is 866-499-3420 for domestic listeners and 678-562-4219 for international listeners. The conference ID number is 18902953. A live webcast of the conference call, together with a slide presentation that includes supplemental financial information and reconciliations of certain non-GAAP measures to their nearest comparable GAAP measures can be accessed through Higher One’s investor relations website at http://www.ir.higherone.com. In addition, an archive of the webcast will be available for 90 days through the same link. A replay of the call will be available at 855-859-2056 for domestic listeners and 404-537-3406 for international listeners. Please use the passcode 18902953 to access the replay. About Higher One Holdings Higher One Holdings, Inc. (NYSE: ONE) is a leading financial technology company focused on providing cost-saving solutions that enhance student service for the business office of colleges and universities. Higher One’s technologies for higher education institutions streamline the processes of financial aid disbursement and payment acceptance. Higher One also provides options for students and families to manage college-related expenses, such as unique student-banking services, and financial education through $tart with Change. Higher One supports more than 1,500 college and university campuses and more than 9 million students across the U.S. More information can be found at www.higherone.com. Forward-Looking Statements This press release contains statements that constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Management’s projections and expectations are subject to a number of risks and uncertainties that could cause actual performance to differ materially from that predicted or implied. Forward-looking statements may be identified by the use of words such as “expect,” “anticipate,” “believe,” “estimate,” “potential,” “should” or similar words intended to identify information that is not historical in nature. Forward-looking statements contained herein include, among others, statements concerning management’s expectations about future events and Higher One’s operating plans and performance, bank partners, the regulatory environment, banking fees, litigation, sales, and the expected benefits of acquisitions, and such statements are based on the current beliefs and expectations of Higher One management, as applicable, and are subject to known and unknown risks and uncertainties. There are a number of risks and uncertainties that could cause actual results to differ materially from those contemplated by the forward-looking statements.These statements speak only as of the date they are made, and the Company does not intend to update or otherwise revise the forward-looking information to reflect actual results of operations, changes in financial condition, changes in estimates, expectations or assumptions, changes in general economic or industry conditions or other circumstances arising and/or existing since the preparation of this press release or to reflect the occurrence of any unanticipated events.The forward-looking statements in this press release do not include the potential impact of any acquisitions or divestitures that may be announced and/or completed after the date hereof. For further information regarding the risks associated with Higher One’s business, please refer to Higher One’s filings with the Securities and Exchange Commission, including our Annual Report on Form 10-K for the most recent fiscal year end, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. 5 Use of Non-GAAP Financial Measures This release includes certain metrics presented on a non-GAAP basis, including non-GAAP adjusted EBITDA, non-GAAP adjusted net income, and non-GAAP adjusted EPS. We believe that these non-GAAP measures, which exclude amortization of intangibles, stock-based compensation, and certain non-recurring, non-cash impacts and other adjustments to our results, all net of taxes, provide useful information regarding normalized trends relating to the company’s financial condition and results of operations. Reconciliations of each non-GAAP measure to its closest comparable GAAP measure are included in this press release. Contacts Investor Relations: Patrick Pearson, 203-776-7776 x4421, ppearson@higherone.com Media Relations: Shoba Lemoine, 203-776-7776 x4503, slemoine@higherone.com 6 Higher One Holdings, Inc. Condensed Consolidated Statements of Operations (In thousands of dollars, except share and per share amounts) (unaudited) Three Months Ended Year Ended December 31, December 31, Revenue: Account revenue $ 26,660 $ 31,578 $ 115,183 $ 131,053 Payment transaction revenue 16,562 15,579 64,059 58,231 Higher education institution revenue 5,924 5,781 24,197 24,219 Other revenue 211 187 769 910 Gross revenue 49,357 53,125 204,208 214,413 Less: allowance for customer restitution ) - ) ) Revenue 24,987 53,125 157,958 205,663 Cost of revenue 23,487 24,972 99,534 100,607 Gross margin 1,500 28,153 58,424 105,056 Operating expenses: General and administrative 15,464 15,588 65,728 61,150 Product development 1,682 1,362 6,579 5,840 Sales and marketing 3,428 3,774 13,909 15,958 Restructuring charge 106 - 680 - Civil money penalty and adminstrative costs related to customer restitution 6,026 - 6,026 - Costs related to planned disposal of disbursements business 436 - 436 - Total operating expenses 27,142 20,724 93,358 82,948 Income (loss) from continuing operations ) 7,429 ) 22,108 Interest income 19 19 82 92 Interest expense ) Other income (loss) 78 ) 1,435 678 Net income (loss) before income taxes ) 5,932 ) 20,332 Income tax expense (benefit) ) 2,412 ) 8,036 Income (loss) from continuing operations ) 3,520 ) 12,296 Discontinued operations: Income (loss) from operations ) 955 2,145 4,310 Gain on disposal 58,153 - 58,153 - Income tax expense ) Income from discontinued operations 35,563 592 37,294 2,671 Net income $ 16,651 $ 4,112 $ 10,859 $ 14,967 Weighted average shares outstanding Basic Diluted Earnings per share of common stock - basic Continuing operations $ -0.40 $ $ -0.55 $ Net income per share $ Earnings per share of common stock - diluted Continuing operations $ -0.40 $ $ -0.55 $ Net income per share $ Net income $ Other comprehensive loss Foreign currency translation adjustment ) - ) - Comprehensive income $ 16,538 $ 4,112 $ 10,746 $ 14,967 7 Higher One Holdings, Inc. Condensed Consolidated Operating Segment Statements of Operations (In thousands of dollars, except share and per share amounts) (unaudited) Three Months Ended December 31, Year Ended December 31, Revenue Disbursements $ 3,636 $ 32,887 $ 74,686 $ 127,970 Payments 21,351 20,238 83,272 77,693 Total revenues 24,987 53,125 157,958 205,663 Cost of revenue Disbursements 13,456 15,422 58,755 61,540 Payments 10,031 9,550 40,779 39,067 Total cost of revenue 23,487 24,972 99,534 100,607 Gross margin Disbursements ) 17,465 15,931 66,430 Payments 11,320 10,688 42,493 38,626 Total gross margin 1,500 28,153 58,424 105,056 Operating expenses Disbursements 19,056 12,845 60,872 51,298 Payments 8,086 7,879 32,486 31,650 Total operating expenses 27,142 20,724 93,358 82,948 Income from continuing operations Disbursements ) 4,620 ) 15,132 Payments 3,234 2,809 10,007 6,976 Total income (loss) from continuing operations $ ) $ 7,429 $ ) $ 22,108 (1) Reflects the impact of the allowance for potential customer restitution of $24.4 million. (2) Reflects the impact of the allowance for potential customer restitution of $46.3 million. (3) Reflects the impact of the allowance for potential customer restitution of $8.75 million. 8 Higher One Holdings, Inc. Condensed Consolidated Balance Sheets (In thousands of dollars, except share and per share amounts) (unaudited) December 31, 2015 December 31, 2014 Assets Current assets: Cash and cash equivalents $ $ Investments in marketable securities - 249 Accounts receivable 5,052 4,765 Income receivable 9,227 9,053 Prepaid expenses and other current assets 8,059 7,697 Current assets of discontinued operations - 4,272 Total current assets 49,206 $ Deferred costs 3,753 4,187 Fixed assets, net 42,288 46,315 Intangible assets, net 31,430 37,106 Goodwill 53,022 53,023 Loan receivable related to New Markets Tax Credit financing 7,633 7,633 Other assets 2,909 2,523 Restricted cash 2,729 2,725 Non-current assets of discontinued operations - 33,982 Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses 19,675 25,833 Deferred revenue 17,145 16,216 Current liabilities of discontinued operations - 9,060 Total current liabilities $ $ Deferred revenue and other non-current liabilities 5,414 3,858 Loan payable and deferred contribution related to New Markets Tax Credit financing 8,561 8,871 Debt 29,000 94,000 Deferred tax liabilities 1,659 95 Non-current liabilities of discontinued operations - 161 Total liabilities $ $ Commitments and contingencies (Note 15) Stockholders’ equity: Common stock, $.001 par value; 200,000,000 shares authorized; 59,921,503 shares issued and 48,008,477 shares outstanding at December 31, 2015; 59,570,839 shares issued and 47,657,813 shares outstanding at December 31, 2014 60 60 Additional paid-in capital 191,136 185,588 Treasury stock, 11,913,026 shares at December 31, 2015 and 2014 ) ) Accumulated other comprehensive loss ) - Retained earnings 55,292 44,433 Total stockholders’ equity 108,476 92,182 Total liabilities and stockholders’ equity $ $ 9 Higher One Holdings, Inc. Condensed Consolidated Statements of Cash Flows (In thousands of dollars) (unaudited) Year Ended December 31, Cash flows from operating activities Net income $ 10,859 $ 14,967 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 21,618 19,072 Amortization of deferred finance costs 4,275 484 Gain on disposition of data analytics business ) - Stock-based compensation 6,589 4,574 Deferred income taxes 255 2,967 Income tax benefit related to exercise of stock options ) ) Other income ) ) Loss on disposal of fixed assets 149 118 Changes in operating assets and liabilities: Accounts receivable 528 ) Income receivable ) ) Deferred costs ) ) Prepaid expenses and other current assets 943 ) Other assets ) ) Accounts payable ) ) Accrued expenses ) ) Deferred revenue 2,008 3,381 Net cash provided by (used in) operating activities ) 30,210 Cash flows from investing activities Purchases of fixed assets ) ) Additions to internal use software ) ) Proceeds from disposition of data analytics business 52,063 - Proceeds from sale of investments and amounts received from restricted cash 249 25 Proceeds from disposition of equity method investment - 3,581 Proceeds from development related subsidies - 3,468 Net cash provided by (used in) investing activities 45,153 ) Cash flows from financing activities Proceeds from line of credit - 15,000 Repayments of line of credit ) ) Payment of deferred financing costs ) - Excess tax benefit related to stock options 14 49 Proceeds from exercise of stock options 356 203 Net cash provided by (used in) financing activities ) 5,252 Effect of exchange rate changes on cash ) - Net change in cash and cash equivalents ) 33,754 Cash and cash equivalents at beginning of period 40,022 6,268 Cash and cash equivalents at end of period $ 26,868 $ 40,022 10 Higher One Holdings, Inc. Unaudited SupplementalOperating Data (In thousands) Three Months Ended December 31, March 31, June 30, September 30, December 31, Refund Management SSE (1) change from prior year period 2% 0% -2% -2% -3% Ending OneAccounts (2) change from prior year period -3% -5% -4% -7% -8% Refund Management SSE is defined as the number of students enrolled at institutions that have signed contracts to use the Refund Management disbursement service by the end of a given period as of the date the contract is signed (using the most up-to-date Integrated Postsecondary Education Data System data at that point in time). Refund Management SSE for all periods other than September 30, 2015 reflects Fall 2013 provisional enrollment data from IPEDS. The effect of updating Refund Management SSE as of September 30, 2015 resulted in a decrease of approximately 98,000 SSE from the enrollment figures prior to that point in time. Ending OneAccounts is defined as the number of accounts with a non-zero balance at the end of a given period. 11 Higher One Holdings, Inc. Unaudited Reconciliation of GAAP Net Income to Non-GAAP Adjusted EBITDA (In thousands) Three Months Ended Year Ended December 31, December 31, (unaudited) (in thousands) Net income $ 16,651 $ 4,112 $ 10,859 $ 14,967 Interest income ) Interest expense 3,356 823 7,250 3,266 Income tax expense 12,270 2,775 9,949 9,675 Depreciation and amortization 5,189 4,949 21,618 19,072 EBITDA 37,447 12,640 49,594 46,888 Restructuring charge 106 - 680 - Stock-based compensation expense 1,712 1,147 6,589 4,574 Allowance for customer restitution 30,396 - 52,276 8,750 Costs related to planned disposal of disbursements business 436 - 436 - Gain on disposition of data analytics business ) - ) - Campus Solutions settlement received, net of related expense - 960 - ) Adjusted EBITDA $ 11,944 $ 14,747 $ 51,422 $ 59,568 12 Unaudited Reconciliation of GAAP Net Income and Diluted EPS to Non-GAAP Adjusted Net Income and Adjusted Diluted EPS (In thousands, except share and per share amounts) Three Months Ended Year Ended December 31, December 31, (unaudited) (in thousands) Net income $ 16,651 $ 4,112 $ 10,859 $ 14,967 Restructuring charge 106 - 680 - Allowance for customer restitution and related costs 25,933 - 47,813 8,750 Gain on disposition of data analytics business ) - ) - Costs related to planned disposal of disbursements business 436 - 436 - Campus Solutions settlement received, net - 960 - ) Stock-based compensation expense - non-qualified stock option grants 1,439 903 5,618 3,284 Amortization of intangibles 1,606 1,850 7,066 7,847 Amortization of deferred finance costs 2,617 115 4,274 484 Total pre-tax adjustments ) 3,828 7,734 19,721 Tax rate % Tax adjustment ) 1,474 3,016 7,593 Adjustments, net of tax ) 2,354 4,718 12,128 Civil money penalty related to customer restitution 4,463 - 4,463 - Release of state tax valuation allowance 285 - - - Stock-based compensation expense - incentive stock option grants 273 245 970 1,290 Total after-tax adjustments 5,021 245 5,433 1,290 Adjusted net income $ 4,791 $ 6,711 $ 21,010 $ 28,385 Diluted weighted average shares outstanding GAAP net income per share (diluted) $ Non-GAAP adjusted net income per share (diluted) $ 13
